Citation Nr: 0112447
Decision Date: 05/02/01	Archive Date: 07/18/01

DOCKET NO. 00-08 548               DATE MAY 02, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for
service-connected low back strain.

2. Entitlement to an evaluation in excess of 20 percent for
service-connected right knee disability.

3. Entitlement to an evaluation in excess of 20 percent for
service-connected left knee disability.

REPRESENTATION

Appellant represented by: Disabled American Veterans 

WITNESSES AT HEARING ON APPEAL 

The veteran and his spouse

ATTORNEY FOR THE BOARD 

C. Kedem, Associate Counsel 

INTRODUCTION

The veteran had active service from November 1955 to November 1958
and from July 1959 to August 1960. This matter comes to the Board
of Veterans' Appeals (Board) from a February 1999 rating decision
of the Department of Veterans Affairs (VA) Los Angeles Regional
Office (RO) which denied the request for increased evaluations for
service-connected right knee, left knee, and low back disabilities.

FINDINGS OF FACT

1. The veteran's service-connected lumbosacral strain is productive
of osteo-arthritic changes, muscle spasms, pain, and lack of
endurance.

2. His service-connected right knee disability results in
instability and chondromalacia with pain, fatigue, and lack of
endurance.

3. His service-connected service-connected left knee disability
produces no more than instability, chondromalacia with pain,
fatigue, and lack of endurance.

4. His service-connected right knee disability is also manifested
by radiologically-confirmed degenerative arthritis.

5. His service-connected left knee disability is likewise
manifested by radiologically-confirmed degenerative arthritis.

- 2 -

CONCLUSIONS OF LAW

1. The schedular criteria for a rating of 40 percent for service-
connected lumbosacral strain have been met. 38 U.S.C.A. 1155 (West
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
4, 114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 38
U.S.C. 5107); 38 C.F.R. 3.102, 4.71a, Code 5295 (2000).

2. The schedular criteria for an evaluation in excess of 20 percent
for service-connected right knee disability have not been met. 38
U.S.C.A. 1155 (West 1991); Veterans Claims Assistance Act of 2000,
Pub. L. No. 106-475, 4, 114 Stat. 2096, 2098-99 (2000) (to be
codified as amended at 38 U.S.C. 5107); 38 C.F.R. 3.102, 4.71a,
Code 5257 (2000).

3. The schedular criteria for an evaluation in excess of 20 percent
for service-connected left knee disability have not been met. 38
U.S.C.A. 1155 (West 1991); Veterans Claims Assistance Act of 2000,
Pub. L. No. 106-475, 4, 114 Stat. 2096, 2098-99 (2000) (to be
codified as amended at 38 U.S.C. 5107); 38 C.F.R. 3.102, 4.71a,
Code 5257 (2000).

4. The schedular criteria for an evaluation of 10 percent for right
knee degenerative arthritis have been met. 38 U.S.C.A. 1155 (West
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
4, 114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 38
U.S.C. 5107); 38 C.F.R. 3.102, 4.71a, Code 5003 (2000); VAOGCPREC
23-97 (July 1, 1997), VAOPGCPREC 9-98 (Aug. 14, 1998).

5. The schedular criteria for a rating of 10 percent for left knee
degenerative arthritis have been met. 38 U.S.C.A. 1155 (West 1991);
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 4, 114
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C.
5107); 38 C.F.R. 3.102, 4.71a, Code 5603 (2000); VAOGCPREC 23-97
(July 1, 1997), VAOPGCPREC 9-98 (Aug. 14, 1998).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By December 1963 rating decision, the veteran was granted service
connection for right and left knee chondromalacia, rated 10 percent
disabling, respectively, effective August 4, 1960. By April 1979
rating decision, he was granted service connection for chronic low
back pain, evaluated zero percent disabling, effective April 19,
1977.

On November 1998 fee-basis examination, the veteran presented
complaints of pain, weakness, stiffness, recurrent subluxation,
swelling, inflammation, instability, locking, fatigue, and lack of
endurance. He reported that he had fluid drained from his knees on
several occasions. Further, he reported painful "flare-ups"
occurring approximately once a month. With respect to his back, he
reported pain, weakness, fatigue, stiffness, and lack of endurance.
He stated that the symptoms were constant; he reported an inability
to cook, vacuum, walk, shop, climb stairs, push a lawnmower, or
garden. He was, however, able to care for himself, drive, and
remove the trash. The examiner reported that the veteran required
braces for his knees, and that there was evidence of instability of
the patellae, but no evidence of heat, redness, swelling, drainage,
effusion, or weakness. The examination report indicates that right
knee flexion is from zero to 90 degrees with pain at 90 degrees.
Against strong resistance, flexion was to 40 degrees. Active
extension was zero degrees with pain. Extension against strong
resistance was to 30 degrees. Left knee flexion was to 110 degrees.
Against strong resistance, left knee flexion was to 50 degrees.
Active extension was zero degrees with pain. Extension against
strong resistance was to 40 degrees. The drawer and Mcmurray tests
were negative, bilaterally. The examiner noted that range of knee
motion was limited by pain, fatigue, and lack of endurance
following repeated use with pain having a major functional impact.
A right knee X-ray study revealed mild degenerative arthritis. No
abnormality was seen on the left. The diagnoses were chondromalacia
of the patellae and degenerative arthritis in the right knee.

- 4 -                                                        

With respect to the spine, the examiner noted evidence of mild
bilateral paraspinal muscle spasms at L4-L5. Further, the physician
noted that spinal range of motion was limited by pain and lack of
endurance following repeated use, with pain having a major
functional impact. X-ray studies revealed discogenic disease from
L5 to S1. The physician diagnosed lumbar spine discogenic disease.
No neurological abnormality was reported evident.

A February 1999 bone density test revealed osteoporosis in the
lumbar spine with bone mineral density below the fracture
threshold.

By February 1999 rating decision, an increased evaluation to 20
percent for each of the veteran's knees was granted, and the rating
of his low back disability was increased to 10 percent, effective
September 12, 1988.

A March 1999 progress note indicates a diagnosis of low back pain
syndrome with degenerative arthritis and osteoarthritis.

A January 2000 progress note reflects increased muscle spasms about
the lumbar spine. The progress note also indicates severe
degenerative joint disease in the spine and knees.

In February 2000, the veteran appeared for a personal hearing at
the RO and testified that he always had back pain with muscle
spasms, ranging from moderate to severe. Bending caused more pain
and caused the back to give way on occasion. He reported not having
much range of motion and stated he used a back brace, periodically.
He denied seeking physical therapy for his back and stated that he
no longer performed recommended exercises due to pain. As to his
right knee, he testified that it gave way without warning. As to
arthritis, he stated that swelling was not as much of a problem as
it had been in the past. He stated that the knee was always tender
and that he did not walk very often as walking a block "would be a
task." He wore a knee brace for support, but stated that he did not
use a cane or crutches. He takes pain medication but canceled knee
surgery on several occasions

- 5 -

because of the uncertain outcome. He testified that the left knee
was slightly less problematic than the right, and that he used a
brace on that knee as well.

Law and Regulations

Although this claim was decided by the RO before enactment of the
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475,
114 Stat. 2096 (2000), a remand to the RO for additional action is
not warranted as VA has already met its obligations to the veteran
under that statute. As noted in more detail below, all relevant
facts have been adequately developed by the RO; given the facts of
this case, there is no reasonable possibility that any further
assistance to the veteran would aid in substantiating his claim. He
was afforded a comprehensive fee-basis examination, provided a
hearing before the RO, notified of the type of evidence which would
be necessary to substantiate his claim, and given a statement of
the case and supplemental statement of the case. In view of the
foregoing, the Board finds that VA has fully satisfied its duty to
the veteran under the VCAA. As the RO fulfilled the duty to assist,
and because the change in law has no material effect on
adjudication of his claim, the Board finds that it can consider the
merits of this appeal without prejudice to him. Bernard v Brown, 4
Vet. App. 384 (1993)

Disability evaluations are determined by the application of a
schedule of ratings, which is based on average impairment of
earning capacity. 38 U.S.C.A. 1155; 38 C.F.R. Part 4. Separate
rating codes identify the various disabilities 38 C.F.R. Part 4.
Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(2000). Any reasonable doubt regarding the degree of disability is
resolved in favor of the veteran. 38 C.F.R. 4.3 (2000).

When an unlisted condition is encountered, it will be permissible
to rate under a closely related disease or injury in which not only
the functions affected, but the anatomical localization and
symptomatology are closely analogous. Conjectural analogies will be
avoided, as will the use of analogous ratings for conditions of

6 -

doubtful diagnosis, or for those not fully supported by clinical
and laboratory findings, nor will ratings assigned to organic
diseases and injuries be assigned by analogy to conditions of
functional origin. 38 C.F.R. 4.20 (2000).

The evaluation of the same disability under various diagnoses is to
be avoided. Disability from injuries to the muscles, nerves, and
joints of an extremity may overlap to a great extent, so that
special rules are included in the appropriate bodily system for
their evaluation. Both the use of manifestations not resulting from
service-connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same manifestation
under different diagnoses are to be avoided. 38 C.F.R. 4.14 (2000).
Nevertheless, VA is required to provide separate evaluations for
separate manifestations of the same disability which are not
duplicative or overlapping. See Esteban v. Brown, 6 Vet. App. 259
(1994).

Disability of the musculoskeletal system is primarily the
inability, due to damage or inflammation in parts of the system, to
perform normal working movements of the body with normal excursion,
strength, speed, coordination and endurance. Functional loss may be
due to pain supported by adequate pathology and evidenced by
visible behavior of the claimant undertaking the motion. 38 C.F.R.
4.40 (2000). The factors of disability affecting joints are
reduction of normal excursion of movements in different planes,
weakened movement, excess fatigability, swelling and pain on
movement. 38 C.F.R. 4.45 (2000).

The Court has held that functional loss, supported by adequate
pathology and evidenced by visible behavior of the veteran
undertaking the motion, is recognized as resulting in disability.
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 4.10, 4.40,
4.45.

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Although a rating specialist
is directed to review the recorded history of a disability in order
to make a more accurate evaluation, see 38 C.F.R. 4.2 (2000), the

- 7 -

regulations do not give past medical reports precedence over
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Low Back Disability

Under 38 C.F.R. 4.71a, Code 5295, a 10 percent evaluation is
warranted for lumbosacral strain with characteristic pain on
motion. A 20 percent evaluation is warranted with muscle spasm on
extreme forward bending and unilateral loss of lateral spine motion
in a standing position. A maximum 40 percent evaluation is
warranted for a severe disability manifested by listing of the
whole spine to the opposite side, a positive Goldthwaite's sip,
marked limitation of forward bending in a standing position, loss
of lateral motion with osteoarthritic changes, or narrowing or
irregularity of the joint space. A 40 percent evaluation is also
warranted if only some of these manifestations are present if there
is also abnormal mobility on forced motion. 38 C.F.R. 4.71a, Code
5295.

Under 38 C.F.R. 4.71a, Code 5292, a 10 percent rating is warranted
for slight limitation of motion of the lumbar spine. A 20 percent
rating is warranted for moderate limitation of motion, and a
maximum 40 percent rating is warranted for severe limitation of
motion.

Under 38 C.F.R. 4.71a, Code 5293, a 10 percent evaluation is
warranted for mild intervertebral disc syndrome. A 20 percent
evaluation is warranted for moderate intervertebral disc syndrome
with recurring attacks. When such condition is severe in nature,
with recurring attacks and only intermittent relief, a 40 percent
rating is for application. A 60 percent evaluation is warranted for
pronounced intervertebral disc syndrome, with persistent symptoms
compatible with sciatic neuropathy with characteristic pain and
demonstrable muscle spasm, absent ankle jerk, or other neurological
findings appropriate to site of diseased disc, and little
intermittent relief. 38 C.F.R. 4.71a, Code 5293 (2000).

The maximum rating provided in the rating schedule for disabilities
of the spine, absent disabilities resulting in complete bony
fixation (ankylosis) of the spine or

- 8 -

cord involvement with the veteran being bedridden by the disability
or requiring long leg braces, which have not been shown in this
case. See 38 C.F.R. 4.71a, Codes 5285, 5286 (2000).

The veteran is currently rated 10 percent disabled under 38 C.F.R.
4.71a, Code 5295, which pertains to lumbosacral strain. As noted
above, a 10 percent evaluation under that code entails lumbosacral
strain with characteristic pain on motion. As demonstrated in the
November 1998 fee-basis examination, the physician noted muscle
spasms in the lumbar region and limited range of motion due to pain
and lack of endurance and diagnosed discogenic disease of the
lumbar spine. Further, the February 1999 bone density test showed
osteoporosis of the lumbar spine, and the March 1999 progress note
reflected low back pain syndrome with degenerative arthritis and
osteoarthritis. The January 2000 progress note confirms the
diagnosis of severe degenerative joint disease. The veteran himself
testified to muscle spasms ranging from moderate to severe, reduced
range of motion and pain. He stated that bending was difficult and
that he was subject to paralyzing pain. Such symptoms most closely
approximate an evaluation of 40 percent under 38 C.F.R. 4.71a, Code
5295. The competent and probative medical evidence of record shows
osteoarthritic changes in the lumbar spine and limited range of
motion. These findings are consistent with the veteran's complaints
of limitation of motion, pain on movement, and an inability to move
at times.

From the evidence available, it is difficult to determine whether
limitation of motion of the lumbar spine is slight, moderate, or
severe. Although the Board recognizes that the veteran suffers from
limitation of motion of the lumbar spine, he cannot be accurately
rated for such under 38 C.F.R. 4.71a, Code 5292. However, the
Board's inability to provide a rating under Code 5292 is
immaterial, as the maximum evaluation available under that Code is
40 percent, and the veteran is in receipt of such rating under Code
5295 by reason of action mentioned above. Rating under both codes
simultaneously, for the same symptoms, is prohibited under
applicable law and regulations. 38 C.F.R. 4.14; Esteban, supra.

- 9 -

38 C.F.R. 4.71a, Code 5293 is not applicable in this instance. The
evidence of record does not suggest neurological symptoms as
contemplated by this code.

Consideration has also been given to the potential application of
the various provisions of 38 C.F.R. Parts 3 and 4 (2000), whether
or not they were raised by the veteran, as required by Schafrath v.
Derwinski, 1 Vet. App. 589 (1991). However, the Board finds no
basis upon which to assign a higher disability evaluation in that
the veteran manifests no separate and distinct symptoms of low back
disability not contemplated in the currently assigned 40 percent
ratings as permitted under the Schedule.

Finally, there is no need to address the issue of whether pain and
functional loss are additionally disabling. See 38 C.F.R. 4.40,
4.45, 4.59; DeLuca, supra. The veteran is rated under Code 5295,
which is not predicated on a limited range of motion alone. See
Johnson, supra.

Right and Left Knee Disabilities

38 C.F.R. 4.71a, Code 5010 (2000) applies to traumatic arthritis
and provides that such is evaluated based on limitation of motion
of the affected part, like degenerative arthritis. See 38 C.F.R.
4.71a, Code 5003. Where the limitation of motion of the specific
joint or joints involved is noncompensable, under the applicable
codes, a rating of 10 percent is warranted where arthritis is shown
by x-ray and where limitation of motion is objectively confirmed by
evidence of swelling, muscle spasm, or painful motion. 38 C.F.R.
4.71a, Code 5003.

Evaluations for limitation of flexion of a knee are assigned as
follows: flexion limited to 45 degrees is 10 percent; flexion
limited to 30 degrees is 20 percent; and flexion limited to 15
degrees is 30 percent. 38 C.F.R. 4.71a, Code 5260 (2000).

Evaluations for limitation of extension of the knee are assigned as
follows: extension limited to 10 degrees is 10 percent; extension
limited to 15 degrees is 20 percent; extension limited to 20
degrees is 30 percent; extension limited to 30

- 10-

degrees is 40 percent; and extension limited to 45 degrees is 50
percent. 38 C.F.R. 4.71a, Code 5261 (2000).

Normal range of motion of a knee is from zero degrees of extension
to 140 degrees of flexion. 38 C.F.R. 4.71, Plate II (2000).

Under 38 C.F.R. 4.71a, Code 5256 (2000), when the knee is ankylosed
in a favorable angle in full extension, or in slight flexion
between zero degrees and 10 degrees, a 30 percent evaluation is
warranted.

Under Code 5257, pertaining to "other impairment of the knee," a 10
percent rating is warranted for slight knee impairment (recurrent
subluxation or lateral instability). A 20 percent rating
contemplates a moderate degree of impairment. and a maximum 30
percent rating is warranted for a severe degree of impairment to
the knee. 38 C.F.R. 4.71a, Code 5257.

The VA General Counsel has determined that a claimant with
arthritis and instability of the knee may be rated separately under
Codes 5003 or 5010 and 5257, so long as the evaluation of knee
dysfunction under both codes does not amount to prohibited
pyramiding under 38 C.F.R. 4.14. VAOGCPREC 23-97 (1997). A separate
rating for arthritis could also be based on X-ray findings and
painful motion under 38 C.F.R. 4.59. VAOPGCPREC 9-98 (1998).

The veteran is currently rated under 38 C.F.R. 4.71a, Code 5257
bilaterally. The competent and probative evidence of record
indicates that there is bilateral knee instability, consistent with
the veteran's testimony at the RO hearing. He requires knee braces
for support and wears one on each knee. However, he does not use a
cane or crutches, and the record is silent as to the necessity or
use of a wheel chair. Thus, no more than his current 20 percent
rating for each knee, reflecting moderate disability, is warranted.

Right knee flexion is from zero to 90 degrees with pain at 90
degrees. Against strong resistance, flexion is from zero to 40
degrees. Thus, he is not eligible for

compensation under 38 C.F.R. 4.71a, Code 5260. Although his flexion
is limited to 40 degrees against strong resistance, Code 5260 does
not contemplate movement under pressure. Further, the veteran can
fully extend his leg. Thus. 38 C.F.R. 4.71a, Code 5261 does not
apply in this case. Again, extension is limited under strong
resistance; however, such is not contemplated by the code.

Left knee flexion is from zero to 110 degrees. Against strong
resistance, left knee flexion is from zero to 50 degrees. Thus, he
is not eligible for compensation under 38 C.F.R. 4.71a, Code 5260.
Although his flexion is limited to 50 degrees against strong
resistance, Code 5260 does not contemplate movement under pressure.
Further, the veteran can fully extend his leg. Thus, 38 C.F.R.
4.71a, Code 5261 does not apply in this case. Again, extension is
limited under strong resistance; however, such is not contemplated
by the code.

The veteran is entitled to an additional 10 percent rating
bilaterally under 38 C.F.R. 4.71a, Code 5003. See VA O.G.C. Prec.
Op. No. 23-97 (1997), VA O.G.C. Prec. 9-98 (1998). Degenerative
joint disease of both knees was diagnosed by X-ray study in January
2000. Additionally, he has clinically verified pain on motion.

The Board has also considered application of 38 C.F.R. 4.40 and
4.45 in light of the Court's ruling in DeLuca, supra. The
provisions of 38 C.F.R. 4.59 have also been considered. In that
regard, the veteran has complained of pain, fatigability, and
flare-ups in his knees. The Board recognizes that clinicians have
noted the presence of pain on range of motion in his knees, as well
as weakness and the like. However, the Board finds that an
additional evaluation for pain and limitation of function under
these codes is not appropriate in this instance. The veteran has
already been compensated for "other impairment of the knee" under
Code 7257, bilaterally. He has also been granted an additional 10
percent bilaterally for degenerative arthritis of the knees. 38
C.F.R. 4.71a, Code 5003. Thus, he has already been compensated for
functional loss and painful motion. 38 C.F.R. 4.40, 4.45, 4.59;
DeLuca, supra. The rating schedule may not lie employed as a
vehicle for compensating a claimant twice or more for the same
symptomatology;

- 12 -

such a result would overcompensate him for the actual impairment of
earning capacity. 38 U.S.C.A. 1155; 38 C.F.R. 4.14.

Consideration has also been given to the potential application of
the various provisions of 38 C.F.R. Parts 3 and 4 (2000), whether
or not they were raised by the veteran, as required by Schafrath v.
Derwinski, 1 Vet. App. 589 (1991). However, the Board finds no
basis on which to assign a higher disability rating as the veteran
manifests no separate and distinct symptoms of right or left knee
disability not contemplated in the currently assigned 10 and 20
percent ratings assigned to each knee, as permitted under the
Schedule. See 38 C.F.R. 4.41a, Codes 5003, 5257.

Final Matter

With respect to his lumbar spine, left knee, and right knee
disabilities, the Board has also considered the provisions of 38
C.F.R. 3.321, but the findings in this case do not present such an
exceptional or unusual disability picture as to render impractical
the application of the regular schedular standards. The veteran has
apparently lost days from work in a janitorial capacity due to pain
and has stopped working. However, the record does not reflect that
his work stoppage was medically necessary. Further, the record does
not reflect hospitalizations. Finally, the record does not reflect
that the veteran cannot pursue employment in another capacity.
Thus, the Board finds that the combined 70 percent rating currently
in effect is appropriate to compensate him for his disabilities.
See 38 C.F.R. 4.25, Table 1 (2000); Van Hoose v. Brown, 4 Vet. App.
361, 363 (1993) (noting that the disability evaluation rating
itself is recognition that the industrial capabilities are
impaired). Under such circumstances, the Board finds that the
impairment resulting from the veteran's spinal, right knee, and
left knee disabilities are adequately compensated by the currently-
assigned schedular ratings, and the provisions of 38 C.F.R. 3.321
are not for application.

(CONTINUED NEXT PAGE)

13 -

ORDER

A 40 percent evaluation for service-connected lumbosacral strain is
granted, subject to the law and regulations governing the payment
of monetary awards.

An evaluation in excess of 20 percent for right knee impairment is
denied.

An evaluation in excess of 20 percent for left knee impairment is
denied.

A 10 percent evaluation for right knee degenerative arthritis is
granted, subject to the law and regulations governing the payment
of monetary awards.

A 10 percent evaluation for left knee degenerative arthritis is
granted, subject to the law and regulations governing the payment
of monetary awards.

J.F. Gough
Member, Board of Veterans' Appeals

14 -



